     Case: 1:18-cv-07918 Document #: 25 Filed: 02/05/19 Page 1 of 3 PageID #:282




                         UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF ILLINOIS

GREGORY GODFREY and JEFFREY
SHELDON, on behalf of the MCBRIDE &
SON EMPLOYEE STOCK OWNERSHIP
PLAN, and on behalf of a class of all other
persons similarly situated,

                      Plaintiffs,
                                                     Case Number 18-cv-07918
v.
                                                     Judge Matthew F. Kennelly
GREATBANC TRUST COMPANY,
MCBRIDE & SON MANAGEMENT                             Magistrate Judge Michael T. Mason
COMPANY, LLC, JOHN F. EILERMANN,
JR., MICHAEL D. ARRI, ANDREA
TEMPLETON, JOHN DOES 1 - 10, and
MCBRIDE & SON CAPITAL, INC.,

                      Defendants.

                            NOTICE OF MOTION TO DISMISS

        PLEASE TAKE NOTICE that on February 12, 2019, at 9:30 a.m., or as soon thereafter
as counsel may be heard, we shall appear before the Honorable Judge Kennelly, Room 2103,
Judge of the U.S. District Court of Illinois, 219 S. Dearborn Street, Chicago, Illinois, or before
any other Judge who may be hearing his call of Motions on that day in his place and stead, and
shall then and there present Defendants McBride & Son Management Company, LLC, McBride
& Son Capital, Inc., Michael D. Arri, John F. Eilermann, Jr. and Andrea Templeton’s Motion to
Dismiss, a copy of which was served upon you electronically via the electronic case filing
system.

                                              Respectfully submitted,

                                              GROOM LAW GROUP

                                              By: /s/ Lars C. Golumbic
                                                 One of the Attorneys for Defendants, McBRIDE
                                                 & SON MANAGEMENT COMPANY, LLC,
                                                 McBRIDE & SON CAPITAL, INC., Michael D.
                                                 Arri, John F. Eilermann, Jr. and Andrea
                                                 Templeton



Lars C. Golumbic (admitted pro hac vice)
Sarah M. Adams (admitted pro hac vice)

                                                 1
    Case: 1:18-cv-07918 Document #: 25 Filed: 02/05/19 Page 2 of 3 PageID #:283



GROOM LAW GROUP, CHARTERED
1701 Pennsylvania Ave., NW, Ste. 1200
Washington, DC 20006
Tel: (202) 861-6615; Fax: (202) 659-4503
Email: lgolumbic@groom.com
        sadams@groom.com




                                           2
     Case: 1:18-cv-07918 Document #: 25 Filed: 02/05/19 Page 3 of 3 PageID #:284




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2019 I electronically filed the foregoing document

with the clerk of the court for The Northern District of Illinois, using the electronic case filing

system of the court. The electronic case filing system sent a “Notice of E-Filing” to the attorneys

of record in this case.


Dated: February 5, 2019                                                  By: /s/ Lars C. Golumbic


Lars C. Golumbic (admitted pro hac vice)
Sarah M. Adams (admitted pro hac vice)
GROOM LAW GROUP, CHARTERED
1701 Pennsylvania Ave., NW, Ste. 1200
Washington, DC 20006
Tel: (202) 861-6615; Fax: (202) 659-4503
Email: lgolumbic@groom.com
        sadams@groom.com




                                                3
